Citation Nr: 9925953	
Decision Date: 09/13/99    Archive Date: 09/21/99

DOCKET NO.  95-19 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim for posttraumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, his wife and mother


ATTORNEY FOR THE BOARD

G. R. Gleeson, Associate Counsel


INTRODUCTION

The veteran served on active military duty from February 1968 
to January 5, 1970 and from January 6, 1970 to April 1971.  
In an administrative adjudication dated in September 1980, it 
was determined that as the veteran's discharge for his second 
period of service was under conditions other than honorable, 
he is ineligible for service connection for any disorders 
arising from incidents that occurred during that period.  His 
eligible period is from February 1, 1968 to January 31, 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO) which denied the veteran's application 
to reopen his claim for service connection for PTSD.


FINDINGS OF FACT

1.  In an unappealed rating decision of August 1989, the RO 
denied the veteran's claim for service connection for PTSD.

2.  The veteran has submitted evidence that bears directly 
and substantially upon the specific matter under 
consideration, is neither cumulative nor redundant, and is so 
significant that it must be considered to decide fairly the 
merits of the claim.

3.  There is a current diagnosis of PTSD based on experiences 
in service; however the veteran's reported stressors have not 
been verified.


CONCLUSIONS OF LAW

1.  New and material evidence to reopen the veteran's claim 
for service connection for PTSD has been submitted.  
38 C.F.R. § 3.156(a).

2.  The claim for service connection for PTSD is well 
grounded.  38 U.S.C.A. § 5017 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The law provides that a notice of disagreement (NOD) must be 
filed within one year from the date of mailing of notice of 
the result of an RO's determination in order to initiate an 
appeal of the determination.  38 U.S.C.A. § 7105(a), (b)(1) 
(West 1991).  If no NOD is filed within the prescribed 
period, the determination becomes final.  38 U.S.C.A. 
§ 7105(c).  As the veteran in this case did not file an NOD 
with the RO's August 1989 determination, that determination 
is final.  Id.; 38 C.F.R. §§ 20.302, 20.1103 (1998).

Once an RO decision becomes final under 38 U.S.C.A. 
§ 7105(a), absent the submission of new and material 
evidence, the claim may not thereafter be reopened or 
readjudicated by the VA.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a); Suttman v. Brown, 5 Vet. App. 127, 135 (1993).  
New evidence, submitted to reopen a claim, will be presumed 
credible solely for the purpose of determining whether the 
claim has been reopened.  Winters v. West, 12 Vet. App. 203 
(1999).  On appellate review, the Board must consider all 
evidence submitted since the claim was finally disallowed.  
See Elkins v. West, 12 Vet. App. 209 (1999).

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself and in connection with evidence previously assembled 
is so significant that it must be considered to decide fairly 
the merits of the claim.  38 C.F.R. § 3.156(a).

If the veteran has submitted new and material evidence under 
38 C.F.R. § 3.156(a)(1998), the Board must determine whether, 
based upon all the evidence of record in support of the 
claim, the claim as reopened is well grounded pursuant to 
38 U.S.C.A. § 5107(a).  Winters, 12 Vet. App. at 206.  If the 
claim is well grounded, the duty to assist must be fulfilled 
and then the claim is evaluated on the merits.  Id.

The Board finds that new and material evidence to include the 
following has been submitted subsequent to the RO's August 
1989 decision:  VAMC Kansas City psychiatric hospitalization 
records dated in September to October 1994; VAMC Kansas City 
clinical records dated in November 1994, February 1995, and 
May 1995; VA examination report dated in August 1998.  This 
medical evidence shows that the veteran was diagnosed with 
PTSD in September 1994, and the diagnosis has been continued 
in subsequent evaluations, although without any independent 
verification of the veteran's reported stressors.  

At the time of the RO's August 1989 rating decision, there 
was no evidence of a medical diagnosis of PTSD in the claims 
file.  A diagnosis of the condition for which the veteran 
claims service connection is new and material evidence as it 
substantially affects the determination of whether service 
connection is warranted.  Thus, the Board finds that the 1994 
and subsequent diagnoses are new and material evidence and 
the claim is reopened.

The Board next turns to the question of whether the veteran's 
claim for service connection for PTSD is well grounded. A 
well-grounded claim requires (1) medical evidence of a 
current disability; (2) lay evidence of an in-service 
stressor; and (3) medical evidence of a nexus between service 
and the current PTSD disability.  Gaines v. West, 11 Vet. 
App. 353, 357 (1998) (quoting Cohen v. Brown, 10 Vet. App. 
128, 136-37 (1997).  The Board finds that the requirements 
for establishment of a well-grounded claim are met based on 
the above-noted diagnoses and the veteran's statements 
describing his stressors.

However, although the claim is well grounded, in order to 
warrant service connection, the evidence must contain a 
current, clear medical diagnosis of PTSD, credible supporting 
evidence that the claimed in-service stressor actually 
occurred and medical evidence of a causal nexus between the 
current diagnosis and the in-service stressor.  Gaines, 11 
Vet. App. at 357.

If a claimed stressor is related to combat, service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed service stressor.  38 
C.F.R. § 3.304(f).  The veteran served in Vietnam for an 
unknown period of time during his period of service for which 
he is eligible for benefits, and his service assignment 
during that period was as a food worker.  He received the 
National Defense Service Medal, Vietnam Campaign Medal, 
Vietnam Service Medal, Army Commendation Medal, and Bronze 
Star Medal.  None of these is a clear indication of combat 
with the enemy while on active duty.

The veteran has attested in written statements and during a 
March 1995 personal hearing as to incidents in service which 
cause him emotional difficulty.  There is no independent 
verification of these incidents in the record.  Where a 
veteran did not engage in combat, his testimony by itself 
will not be sufficient to establish the alleged service 
stressor.  Instead, the service stressor must be verified by 
official service records or other credible supporting 
evidence.  Id.; Cohen, supra; Doran v. Brown, 6 Vet. App. 283 
(1994).  Some of the veteran's reported stressors may be 
capable of verification.  Thus, the Board finds that 
additional development is needed for the equitable 
disposition of the claim, as addressed below in the REMAND 
portion of this opinion.


ORDER

The claim for service connection is reopened and determined 
to be well grounded.


REMAND

As noted above, the veteran was diagnosed in 1994 based on 
symptomatology described by the veteran and his wife and 
unverified stressors.  As the claim is well grounded, the VA 
has a duty to assist the veteran in obtaining all relevant 
evidence.  38 U.S.C.A. § 5107(a).  

The veteran was assigned to Company C in the 326th Medical 
Battalion attached to the 101st Airborne Division.  During 
his hearing, the veteran testified that, although his 
assignment was in food production, he was required to assist 
in the processing of incoming wounded and deceased soldiers, 
and bringing the wounded to medical care, as he was part of a 
medical facility.  He also recalled that his camp itself was 
attacked and the heaviest penetration of his compound was 
during the TET offensive in late 1968 or early 1969.  The RO 
attempted to verify any casualties among the veteran's unit 
during that period, but none were documented on morning 
reports retrieved from the record center.

The veteran's clearest disturbing recollection is when he ran 
over and killed a two-year old Vietnamese girl, his jeep was 
attacked by civilians, and he had to be ushered from the area 
by military police.  He stated that this occurred in May or 
June 1969.  He also described an incident in June or July 
1969, when another soldier went on a water run that the 
veteran would otherwise have done himself, and the veteran 
observed the vehicle in which the soldier was riding get 
blown up.  The veteran was unable to recall the name of this 
soldier, and whether the soldier was killed or just injured.

The veteran's wife testified that when the veteran has 
flashbacks, he begins to talk as if he were in Vietnam 
experiencing an incident.  One such incident was when the 
veteran was making scrambled eggs, and someone sitting next 
to him had his head blown off.  She could not provide any 
details with respect to that incident.  However, the 
veteran's wife had taken notes of names that the veteran 
mentioned during the course of his flashback episodes.  These 
included someone named [redacted], a sergeant Quong who was an 
interpreter, a mess sergeant named [redacted] or [redacted], a 
lieutenant [redacted], a lieutenant [redacted], and [redacted] 
[redacted] or [redacted].  Apparently these names were mentioned 
by the veteran during flashbacks.  During the hearing, the 
veteran recalled some of those names, as well as a sergeant 
[redacted].

The Board finds that some of the information provided by the 
veteran and his wife is specific enough so as to warrant 
referral to the U.S. Armed Services Center for Research of 
Unit Records (USASCRUR) [formerly U.S. Army & Joint Services 
Environmental Support Group (ESG)] for the purpose of 
verifying the claimed stressors.  Specifically, the incident 
involving the little girl, in which military police became 
involved is specific enough to warrant further historical 
investigation.  Likewise, an incident of a soldier in the 
veteran's unit being blown up in a vehicle while retrieving 
water in July 1969 may also be investigated.  Finally, the 
individual soldiers with whom the veteran served may be able 
to corroborate the veteran's account of having to deal with 
wounded and deceased soldiers.  They also may have additional 
information regarding episodes in service which involved the 
veteran.

In light of the foregoing, this claim is REMANDED for the 
following development:

1.  The RO should advise the veteran that 
he may submit lay statements to 
corroborate his alleged experiences in 
Vietnam.  In addition, the RO should 
request that the veteran identify the 
names, addresses and approximate dates of 
treatment for all health care providers 
who may possess additional records 
pertinent to his pending claim.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain and 
associate with the claims file any 
medical records identified by the veteran 
which have not been secured previously.

2.  The RO should review the claims file 
and prepare a summary of the claimed 
stressors provided by the veteran and 
others in the hearing and in written 
statements.  This summary and all 
supporting documents, to include a copy 
of the veteran's DD 214 for his eligible 
period of service, should be sent to the 
United States Armed Services Center for 
Research of Unit Records (USASCRUR), 7798 
Cissna Road, Springfield, Virginia 22150-
3197.  The USASCRUR should be requested 
to provide any additional information 
that might corroborate the veteran's 
alleged stressors and to provide the unit 
history for Company C in the 326th 
Medical Battalion attached to the 101st 
Airborne Division at Camp Evans.

3.  After the above development is 
accomplished to the extent possible, the 
RO should readjudicate the veteran's 
claim based on all the evidence of record 
and with consideration of the change in 
regulation during the pendency of this 
claim.  See 61 Fed.Reg. 52695-52702 
(1996); see also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  If the decision 
remains adverse to the veteran, both he 
and his representative should be 
furnished a supplemental statement of the 
case and given the appropriate period of 
time in which to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The veteran is not required to take further action 
until otherwise notified.



		
	TRUDY S. TIERNEY
	Acting Member, Board of Veterans' Appeals






